Order entered March 23, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00613-CV

                         IN THE INTEREST OF M.A.H., A CHILD

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-51726-2011

                                           ORDER
       We GRANT appellee’s March 20, 2015 second unopposed motion for extension of time

to file brief and ORDER the brief be filed no later than April 23, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE